         Case 1:17-cv-09439-LTS-KNF Document 93
                                             92 Filed 01/19/21 Page 1 of 1

                 Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

  60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
  New York, New York 10165                                                Facsimile: (212) 317-1620
  _________
  woates@faillacelaw.com

                                                         January 19, 2021

  VIA ECF
  Hon. Laura T. Swain
  United States District Judge
  United States District Court
  Southern District of New York
                                                               MEMO ENDORSED
  500 Pearl Street
  New York, NY 10007

         Re:             Aurelio Flores Moreno, et al. v. 153 J and J Food Market Corp., et al
                         Index No.: 17-cv-09439-LTS-KNF

  Your Honor:

          Our office represents Plaintiffs in the above-captioned matter. We write to respectfully
  request a brief adjournment of the final pre-trial conference in this matter, which is currently
  scheduled for Friday, January 22, 2021 at 11:30 a.m. This is Plaintiffs’ first request to adjourn the
  final pre-trial conference. The reason for this request is due to a scheduling conflict in the
  undersigned’s schedule. Defendants consent to the within request.

         Subject to the Court’s calendar, the parties are available for the final pre-trial conference
  on January 27, 2021 at any time that is convenient to the Court.

         We thank the Court for its time and attention to this matter.

                                                         Respectfully submitted,
In light of the pending summary judgment motion,
the final pretrial conference is adjourned to
June 11, 2021, at 2:00 p.m., and the related             /s
deadlines are suspended pending further order of         William K. Oates, Esq.
the Court. DE# 92 resolved. SO ORDERED.                  Michael Faillace & Associates, P.C.
/s/ Laura Taylor Swain, USDJ 1/19/21                     Attorneys for Plaintiff

  cc:    Howard Benjamin, Esq. (via ECF)
         Attorney for Defendants




                                                    1
